Appearance in court and acting in the capacity of an attorney-at-law in court proceedings by one not licensed to practice law is a direct contempt of the court in which he so performs.
In general one court is not authorized to punish for direct contempts to another court, or for contempt in violating the orders of another court. The court where direct contempt occurs proceeds on personal knowledge; his finding of facts in such case are not subject to review. 12 Am.Jur. p. 423, § 48; Ex Parte Wheeler, Judge, 231 Ala. 356, 165 So. 74.
In view of the relation of the practice of law to the administration of justice, the proper functioning of the courts, I concur in the view that appearance and acting as an attorney-at-law in an inferior court is also a contempt of the circuit court having supervisory jurisdiction over the lower court.
One holding himself out to the public as attorney-at-law, inviting business as *Page 669 
such, when he has no license to practice law, is in contempt of the courts generally. Hence, I concur in the view that the circuit court had jurisdiction to deal with the case in hand by contempt proceedings.
However, I do not commit myself to the proposition that the circuit court was without discretion.
He could very well inquire why proceedings were not begun in the court where the direct contempt is charged to have occurred.
The power to punish for contempt, while a necessary power in many cases, is summary, and may be abused as an arbitrary power.
Hence, as matter of policy, the courts exercise caution and a measure of discretion.
Nothing said in Birmingham Bar Ass'n v. Phillips  Marsh et al., Ala.Sup., 196 So. 725,1 is in conflict with the views here expressed. The writer adheres to the view that the courts should not, by summary contempt proceedings, deal with cases in which laymen, in the conduct of another lawful business, are charged with entering into the legal profession, and usurping the functions and franchises of the attorney-at-law.
Contempt proceedings deal with past or immediately present conduct. Proceedings to oust parties from unlawful usurpation of a franchise, and prevent the future exercise of such functions have a more far-reaching objective.
The policy of our laws is to deal with such cases in the name of the State, by quo warranto.
It is not a matter of vindicating the power of this or other courts; but of sound policy. The great fundamental right of due process of law becomes also involved.
1 Ante, p. 650.